Filed 4/18/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 82







Barbara Willard (deceased) by her heir at law 

Kenneth C. Willard, 		Plaintiff and Appellant



v.



Allstate Insurance Company and Five Star, Inc., 		Defendants



Allstate Insurance Company,		Appellee







No. 20110314







Appeal from the District Court of Williams County, Northwest Judicial District, the Honorable Richard L. Hagar, Judge.



AFFIRMED.



Per Curiam.



William J. Delmore, P.O. Box 1266, Mandan, N.D. 58554-7266, for plaintiff and appellant.



Michael J. Morley, P.O. Box 14519, Grand Forks, N.D. 58208-4519, for appellee.

Willard v. Allstate Ins. Co.

No. 20110314



Per Curiam.

[¶1]	Kenneth C. Willard, as heir at law of Barbara Willard, appealed from a district court order granting Allstate Insurance Company’s motion for summary judgment and the court’s judgment dismissing his wrongful death action.  On appeal, Willard argues Allstate is liable for the claimed damages under state law and the terms of the homeowner’s insurance policy and the court erred in granting summary judgment.  We summarily affirm the district court’s order and judgment under N.D.R.App.P. 35.1(a)(6).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel D. Narum, D.J.



[¶3]	The Honorable Daniel D. Narum, D.J., sitting in place of Crothers, J., disqualified.